t c summary opinion united_states tax_court thomas a schroeder petitioner v commissioner of internal revenue respondent docket no 4207-06s filed date thomas a schroeder pro_se angela j kennedy for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for petitioner does not dispute the deficiency but claims that his former spouse should be held liable for one-half of it background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in indiana at the time that his petition was filed during petitioner was married to kathi schroeder petitioner and kathi schroeder divorced in for more than years prior to and during petitioner was a limited_partner in franklin ridgewood associates limited_partnership petitioner made the investment and signed the necessary papers because kathi schroeder did not participate in matters involving investments on the partnership return petitioner alone was shown as the partner receiving distributions of income kathi schroeder was not shown as a partner during petitioner received distributed income and interest_income from franklin ridgewood associates limited_partnership in the total amount of dollar_figure on date petitioner and kathi schroeder filed a joint form_1040 u s individual_income_tax_return for the income of dollar_figure received from franklin ridgewood associates limited_partnership was not reported on that return in the notice_of_deficiency respondent determined a deficiency of dollar_figure attributable to the failure to report the partnership income on petitioner’s return discussion petitioner’s contention in this case is that his former wife should be required to pay one-half of the deficiency and interest attributable to the failure to report partnership income during the petition alleges that petitioner and his former wife both shared the benefits of the partnership throughout their marriage she shared in the distribution of all assets including the value of the limited_partnership and she had the ability to pay her fair share of the tax sec_6013 provides that if a joint_return is filed the tax is computed on the individuals’ aggregate income and liability for the resulting tax is joint_and_several see also sec_1_6013-4 income_tax regs a fundamental characteristic of joint_and_several_liability is that the internal_revenue_service irs at its option may proceed against the taxpayers separately and may obtain a separate judgment against each see 44_tc_420 the decision to assess or not assess tax against one of the spouses who filed a joint_return does not prevent the irs from proceeding against the other see id see also 98_tc_383 petitioner was a partner in the partnership that was the source of the unreported income in issue therefore the court has no basis for limiting petitioner’s liability to percent as he requests petitioner does not qualify for sec_6015 relief because he admits to receiving and failing to report the items of income petitioner does not qualify for relief under sec_6015 because he cannot establish that he did not know or had no reason to know that there was an understatement_of_tax when he signed the return see sec_6015 and petitioner testified that he was unaware of the understatement on the return because he did not receive the form for reporting distributions from the partnership and he relied on his accountant to prepare the return in view of his long-held interest in the partnership however he should have known that his income from the partnership was not included on the return and that an understatement would result because the items giving rise to the deficiency were directly allocable to petitioner sec_6015 does not provide any avenue for relief see also sec_1_6015-3 income_tax regs stating that erroneous items of income are allocated to the spouse who was the source of the income finally it is not inequitable to hold petitioner liable for the deficiency since he fails one of the threshold conditions for relief ie the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the other spouse revproc_2003_61 sec_4 2003_2_cb_296 to reflect the foregoing decision will be entered for respondent
